Title: From Thomas Jefferson to Sampson Mathews, 19 August 1792
From: Jefferson, Thomas
To: Mathews, Sampson



Monticello Aug. 19. 1792.

Th: Jefferson with a renewal of his respect and esteem for Colo. S. Matthews, takes the liberty of putting under cover to him the inclosed letters to Mr. Pleasants and Mr. Winston, the former to be forwarded to the springs by any safe opportunity the latter to be delivered to Mr. Winston only when he shall arrive at Stanton. He wishes many long and happy years to Colo. Matthews.
